Citation Nr: 1535630	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-45 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbosacral strain with degenerative disc disease (DDD).

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the period of the appeal, the RO granted service connection for a TDIU in a February 2014 Rating Decision.  Therefore, the claim for a TDIU has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

On his September 2010 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a Travel Board hearing.  Subsequently, in a January 2015 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  In January 2015, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a disability rating in excess of 40 percent for a lumbosacral strain with DDD was requested.

2.  In January 2015, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity was requested.

3.  In January 2015, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to a disability rating in excess of 40 percent for a lumbosacral strain with DDD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  In the present case, the Veteran has withdrawn his appeals for disability ratings in excess of 40 percent for a lumbosacral strain with DDD, in excess of 10 percent for radiculopathy of the right lower extremity, and in excess of 40 percent for radiculopathy of the left lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for entitlement to a disability rating in excess of 40 percent for a lumbosacral strain with DDD is dismissed.

The appeal for entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity is dismissed.

The appeal for entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


